DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1) Claims 19-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,973,885. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim an oral care composition comprising a catalyzing enzyme, an anhydrous mixture of a source of hydrogen peroxide, an acyl donor, a surfactant mixture of an anionic surfactant (SLS), amphoteric surfactant (Betaine), a nonionic surfactant (poloxamer).  They both also claim a method for whitening teeth with said oral care composition.

2) Claims 19-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,413,500 in view of Vierling et al., (US 2011/0243861). The claims at issue are not patentably distinct from each other insofar as they both claim an oral care composition comprising a source of hydrogen peroxide, an acyl donor, and a catalyzing enzyme. 
The U.S. Patent differs from the instant claims insofar as it does not require a surfactant system, i.e.  a combination of amphoteric, anionic, and nonionic surfactants.
Vierling et al. teaches oral care compositions comprising a “surfactant system” comprising “i. at least one nonionic surfactant . . . ii. at least one anionic surfactant; and . . . iii. at least one amphoteric surfactant” (p. 2, paras. [0064-0067]).  Specific surfactants for the system include “cocamidopropyl betaine” (p. 7, para. [0166]), “poloxamer” (p. 6, para. [00160]), and “sodium lauryl sulfate” (p. 6, para. [0159]). The “surfactant system is capable of providing adequate foam generation and/or consistency even after a portion, substantial portion or the bulk of the composition of the present invention is expectorated, swallowed or otherwise removed from the oral cavity” (p. 6, para. [0159]).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filling to add the surfactant system of Vierling et al. to the oral care composition of the patent for the advantage of providing adequate foam generation and/or consistency even after a portion, substantial portion or the bulk of the composition of the present invention is expectorated, swallowed or otherwise removed from the oral cavity, as taught by Vierling et al.

3) Claims 19-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,033,476 in view of Vierling et al., (US 2011/0243861). The claims at issue are not patentably distinct from each other insofar as they both claim an oral care composition comprising a source of hydrogen peroxide, an acyl donor, and a catalyzing enzyme. 
The U.S. Patent differs from the instant claims insofar as it does not require a surfactant system, i.e.  a combination of amphoteric, anionic, and nonionic surfactants.
Vierling et al. teaches oral care compositions comprising a “surfactant system” comprising “i. at least one nonionic surfactant . . . ii. at least one anionic surfactant; and . . . iii. at least one amphoteric surfactant” (p. 2, paras. [0064-0067]).  Specific surfactants for the system include “cocamidopropyl betaine” (p. 7, para. [0166]), “poloxamer” (p. 6, para. [00160]), and “sodium lauryl sulfate” (p. 6, para. [0159]). The “surfactant system is capable of providing adequate foam generation and/or consistency even after a portion, substantial portion or the bulk of the composition of the present invention is expectorated, swallowed or otherwise removed from the oral cavity” (p. 6, para. [0159]).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filling to add the surfactant system of Vierling et al. to the oral care composition of the patent for the advantage of providing adequate foam generation and/or consistency even after a portion, substantial portion or the bulk of the composition of the present invention is expectorated, swallowed or otherwise removed from the oral cavity, as taught by Vierling et al.

4) Claims 19-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,426,719 in view of Vierling et al., (US 2011/0243861). The claims at issue are not patentably distinct from each other insofar as they both claim an oral care composition comprising a source of hydrogen peroxide, an acyl donor, and a catalyzing enzyme. They both also claim a method for whitening teeth with said oral care composition.
The U.S. Patent differs from the instant claims insofar as it does not require a surfactant system, i.e.  a combination of amphoteric, anionic, and nonionic surfactants.
Vierling et al. teaches oral care compositions comprising a “surfactant system” comprising “i. at least one nonionic surfactant . . . ii. at least one anionic surfactant; and . . . iii. at least one amphoteric surfactant” (p. 2, paras. [0064-0067]).  Specific surfactants for the system include “cocamidopropyl betaine” (p. 7, para. [0166]), “poloxamer” (p. 6, para. [00160]), and “sodium lauryl sulfate” (p. 6, para. [0159]). The “surfactant system is capable of providing adequate foam generation and/or consistency even after a portion, substantial portion or the bulk of the composition of the present invention is expectorated, swallowed or otherwise removed from the oral cavity” (p. 6, para. [0159]).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filling to add the surfactant system of Vierling et al. to the oral care composition of the patent for the advantage of providing adequate foam generation and/or consistency even after a portion, substantial portion or the bulk of the composition of the present invention is expectorated, swallowed or otherwise removed from the oral cavity, as taught by Vierling et al.

5) Claims 19-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,033,475 in view of Vierling et al., (US 2011/0243861). The claims at issue are not patentably distinct from each other insofar as they both claim an oral care composition comprising a source of hydrogen peroxide, an acyl donor, and a catalyzing enzyme. They both also claim a method for whitening teeth with said oral care composition.
The U.S. Patent differs from the instant claims insofar as it does not require a surfactant system, i.e.  a combination of amphoteric, anionic, and nonionic surfactants.
Vierling et al. teaches oral care compositions comprising a “surfactant system” comprising “i. at least one nonionic surfactant . . . ii. at least one anionic surfactant; and . . . iii. at least one amphoteric surfactant” (p. 2, paras. [0064-0067]).  Specific surfactants for the system include “cocamidopropyl betaine” (p. 7, para. [0166]), “poloxamer” (p. 6, para. [00160]), and “sodium lauryl sulfate” (p. 6, para. [0159]). The “surfactant system is capable of providing adequate foam generation and/or consistency even after a portion, substantial portion or the bulk of the composition of the present invention is expectorated, swallowed or otherwise removed from the oral cavity” (p. 6, para. [0159]).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filling to add the surfactant system of Vierling et al. to the oral care composition of the patent for the advantage of providing adequate foam generation and/or consistency even after a portion, substantial portion or the bulk of the composition of the present invention is expectorated, swallowed or otherwise removed from the oral cavity, as taught by Vierling et al.

6) Claims 19-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,304,889 in view of Vierling et al., (US 2011/0243861). The claims at issue are not patentably distinct from each other insofar as they both claim an oral care composition comprising a source of hydrogen peroxide, an acyl donor, and a catalyzing enzyme. 
The U.S. Patent differs from the instant claims insofar as it does not require a surfactant system, i.e.  a combination of amphoteric, anionic, and nonionic surfactants.
Vierling et al. teaches oral care compositions comprising a “surfactant system” comprising “i. at least one nonionic surfactant . . . ii. at least one anionic surfactant; and . . . iii. at least one amphoteric surfactant” (p. 2, paras. [0064-0067]).  Specific surfactants for the system include “cocamidopropyl betaine” (p. 7, para. [0166]), “poloxamer” (p. 6, para. [00160]), and “sodium lauryl sulfate” (p. 6, para. [0159]). The “surfactant system is capable of providing adequate foam generation and/or consistency even after a portion, substantial portion or the bulk of the composition of the present invention is expectorated, swallowed or otherwise removed from the oral cavity” (p. 6, para. [0159]).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filling to add the surfactant system of Vierling et al. to the oral care composition of the patent for the advantage of providing adequate foam generation and/or consistency even after a portion, substantial portion or the bulk of the composition of the present invention is expectorated, swallowed or otherwise removed from the oral cavity, as taught by Vierling et al.

7) Claims 19-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,376,206 in view of Vierling et al., (US 2011/0243861). The claims at issue are not patentably distinct from each other insofar as they both claim an oral care composition comprising a source of hydrogen peroxide, an acyl donor, and a catalyzing enzyme. They both also claim a method for whitening teeth with said oral care composition.
The U.S. Patent differs from the instant claims insofar as it does not require a surfactant system, i.e.  a combination of amphoteric, anionic, and nonionic surfactants.
Vierling et al. teaches oral care compositions comprising a “surfactant system” comprising “i. at least one nonionic surfactant . . . ii. at least one anionic surfactant; and . . . iii. at least one amphoteric surfactant” (p. 2, paras. [0064-0067]).  Specific surfactants for the system include “cocamidopropyl betaine” (p. 7, para. [0166]), “poloxamer” (p. 6, para. [00160]), and “sodium lauryl sulfate” (p. 6, para. [0159]). The “surfactant system is capable of providing adequate foam generation and/or consistency even after a portion, substantial portion or the bulk of the composition of the present invention is expectorated, swallowed or otherwise removed from the oral cavity” (p. 6, para. [0159]).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filling to add the surfactant system of Vierling et al. to the oral care composition of the patent for the advantage of providing adequate foam generation and/or consistency even after a portion, substantial portion or the bulk of the composition of the present invention is expectorated, swallowed or otherwise removed from the oral cavity, as taught by Vierling et al.
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612                                                                                                                                                                                                      

/W.E.W/           Primary Examiner, Art Unit 1612